Citation Nr: 0514069	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  97-04 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Board remanded this issue in December 
2003 and the case now returns for appellate review.  


REMAND

?	This claim is remanded to obtain a VA examination.   

The veteran contends that while serving in Vietnam as a light 
vehicle operator on convoys, he experienced numerous 
stressful events.  Such events are listed below as the 
veteran's claimed stressors.  As a result of witnessing and 
experiencing traumatic events, the veteran claims to have 
PTSD and, therefore, contends that service connection is 
warranted for such disability.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  With regard to the 
second element, the Board observes that the veteran has 
described numerous stressor events during the pendency of his 
claim, to include (1) being wounded by shrapnel in the legs 
and (2) being hit by a bullet in his shoulder as well as 
witnessing and/or experiencing (3) being separated from his 
unit during a convoy run; (4) the explosion of the Long Binh 
ammunition dump with resulting numerous casualties; (5) a 7-
day fire fight during the 1968 Tet Offensive at Tan Son Nhut 
Air Force Base with between 100 and 188 enemy soldiers 
killed; (6) the Tet Offensive in Saigon; (7)  being "pinned 
down" or receiving fire while doing convoy 

runs at night in Tay Ninh and Cu Chi; and (8) the deaths of 
Billy Ryan, Terry Bowen, Daniel Johnson, Henry Morgan, and 
Warren Raines.  

The Board observes that the record has proven that a number 
of the veteran's claimed stressors are either untrue or 
unverifiable.  However, with respect to the veteran's claim 
that he experienced the Tet Offensive in Saigon and was 
"pinned down" or received fire while doing convoy runs at 
night, the Board finds, for the reasons below, that such 
stressors have been verified by the evidence of record.  

The veteran has indicated that such stressor events took 
place during his one-year tour of Vietnam.  Service personnel 
records reflect that the veteran was in Vietnam from December 
18, 1967, to December 17, 1968.  Such records further 
indicate that the veteran was stationed with the 87th 
Transportation Company (Trans Co) beginning December 21, 
1967, with the 71st Trans Co beginning June 27, 1968, and the 
120th Trans Co beginning August 21, 1968, before returning to 
the United States in December 1968.  His principal duty with 
all Transportation Companies was light vehicle driver.  The 
veteran participated in the Vietnam Counter Offensive Phase 
III, the Tet Counter Offensive, and an Unnamed Offensive.  

In June 1999, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) indicated that an extract from a 
Military Police report documented combat actions in the area 
of Saigon during the 1968 Tet Offensive.  The U.S. Army, 
Vietnam (USARV) Station List records Saigon as the main base 
area location for the 87th Transportation Company (87th Trans 
Co) during early 1968.  It was noted that the veteran's DA 
Form 20 listed the 87th Trans Co as his unit of assignment 
from December 21, 1967, to June 26, 1968.  

In January 2005, USASCRUR also indicated that the Operational 
Reports-Lessons Learned (OR-LLs) for the period from November 
30, 1967, to July 31, 1968, submitted by the 6th 
Transportation Battalion (6th Trans Bn), the higher 
headquarters of the 87th Trans Co, revealed that the 
battalion engaged in port clearance as well as logistical and 
combat service support.  The seven truck companies, which 
included the 87th Trans Co, were operational around the 
clock, 

seven days a week.  The OR-LLs for the period February 1, 
1968, to April 30, 1968, documented that convoy operations 
were hindered early in February 8, 1968, due to constant 
enemy activity during the Tet Offensive.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
of Appeals for Veterans Claims (Court) held that a veteran 
need not substantiate his actual presence during the stressor 
event; the fact that the veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred strongly suggests that he was, in fact, exposed to 
the stressor event.  As such, in accordance with the holding 
in Pentecost, the Board finds that the veteran's claimed in-
service stressors of experiencing the Tet Offensive in Saigon 
and receiving fire while doing convoy runs at night are 
verified.

The Board observes that there are numerous psychological 
evaluations contained in the claims file that diagnose PTSD.  
However, such relate the veteran's PTSD symptomatology to his 
unverified stressors of receiving shrapnel wounds in his legs 
and a bullet wound in his shoulder as well as his Vietnam 
experiences in general.  There has not been a medical 
assessment regarding whether the veteran's diagnosed PTSD is 
related to his verified stressors of experiencing the Tet 
Offensive in Saigon and receiving fire while doing convoy 
runs at night.  As such, a remand is necessary to obtain a VA 
examination opinion regarding a possible nexus between the 
veteran's PTSD and such verified stressors.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
psychiatric examination.  The examiner 
must review the claims folder in 
conjunction with the examination.  The 
report of the examination must include 
responses to each of the following 
items:

A.  The examiner should 
determine whether the diagnosis 
of PTSD is warranted on the 
basis of the examination 
findings and the information in 
the claims folder, when 
considered under the diagnostic 
criteria for PTSD found in the 
fourth edition of the American 
Psychiatric Association's 
Diagnostic and Statistical 
Manual of Mental Disorders 
(DSM-IV).  

B.  If the diagnosis of PTSD is 
warranted, the examiner should 
provide an opinion as to 
whether the veteran's PTSD is a 
result the verified in-service 
stressors of experiencing the 
Tet Offensive in Saigon and/or 
receiving fire while doing 
convoy runs at night.    

2.  After completing the above, the 
veteran's service connection claim 
should be re-adjudicated, based on the 
entirety of the evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_______________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

